MACK, C. J.
Epitomized Opinion
Published Only in Ohio Law Abstract
This was an action for personal injuries. Fleehtner at the time of his injury, 10:30 p. m., was engaged as a brakeman in the B. & O.’s classifiqatipn yards at Wfillard, Ohio, in making up a train scheduled to go out at 6:30 o’clock the following morning. The tracks in the yard were used for switching purposes; the cars were left on an elevated track for switching and were then run down to one or more of the twenty-two tracks which spread out like a fan and parallel to each other. Some 40 cars had already been placed upon this track; some of them were loaded with freight, destined, according to the wheel report, to points outside o'f Ohio. The last cut of cars to make up this train consisted of a. number of hopper cars, all empty except one, and all destined for points within Ohio.
Plaintiff rode the fourth or fifth car from the head end of these cars, until it bumped into the standing cars. He then walked along the cars to couple them when they started to move ahead. Knowing that the engine had hooked on the cars he gave a signal to the engineer to stop so that he could see, when the cars stopped and the slack ran out, whether or not they were all coupled together. After he had given the signal he took a few steps when his foot caught in a hoop in the path; he was thrown head first in toward the cars, grasped the handle on the side of one of the moving cars and was dragged half a car length; one foot was thrown upon the rail, run over and crushed. The jury returned a verdict for $28,354.00. The railroad company prosecuted error. In affirming the judgment of the lower court, the Court of Appeals held:
1. A brakeman employed in switchyards, and when injured assisting in making up a train consisting of both interstate and intrastate cars, by seeing that all were properly coupled, held employed in “interstate commerce,” within Employers' Liability Act, Par. 1 (Comp. St. 8657).
2. A wheel report, constituting a part of the official records of a railroad company, kept in accordance with the regulations of the Interstate Commerce Commission, is admissible as against the company.
3. Where injury to plaintiff, a brakeman, resulted from his foot catching in a rusty hoop of the kind used on railroad spike kegs, which was lying in a path between tracks in a switching yard of defendant, not used by the general public, over which path plaintiff was passing at nig'ht in the course of his duty, the question of defendant’s negligence in failing to maintain a reasonably safe place to work held properly submitted to the jury.